Citation Nr: 0124713	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating higher than 0 percent for a service-
connected low back disorder for the period from March 17, 
1979 through March 28, 1993.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1975 until his 
release from active duty on March 16, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 RO rating decision that granted 
service connection for a low back disorder effective from 
March 16, 1979, and rated the condition 0 percent from March 
16, 1979 through March 28, 1993, and 20 percent beginning on 
March 29, 1993.  The veteran appeals for a rating higher than 
0 percent for the low back disorder for the period from March 
16, 1979 through March 28, 1993.  A Board hearing on this 
issue was held at an RO (Travel Board hearing) in June 2001.

The Board has restated the issue to be entitlement to a 
rating higher than 0 percent for a service-connected low back 
disorder for the period from March 17, 1979 through March 28, 
1993.  As the veteran was released from active duty on March 
16, 1979, service connection in this case is to be effective 
on the day following the date of separation from active 
service, namely on March 17, 1979.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) (2001).


FINDING OF FACT

During the period from March 17, 1979 through March 28, 1993, 
the veteran's service-connected low back disability produced 
impairment equivalent to lumbosacral strain with 
characteristic pain on motion.  






CONCLUSION OF LAW

During the period from March 17, 1979 through March 28, 1993, 
the veteran's service-connected low back disability was 10 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Navy from March 1975 
until being released from active duty on March 16, 1979.

The veteran's service medical records show that in January 
1976 he was seen for a complaint of hurting his back while 
lifting, and he was found to have muscle spasm.  He continued 
to have low back pain and spasm from a strain/sprain of the 
lumbar area in January and February 1976.  X-rays of the 
lumbosacral spine were normal.  The impression was chronic 
low back strain.  In late March 1976, the low back pain had 
improved.  On examination, there was full range of motion, 
and there was no pain to deep palpation.  At a March 1979 
service separation examination, the spine was found to be 
normal on clinical evaluation.  On the accompanying medical 
history report, the veteran gave a history of recurrent back 
pain.  

In September 1979, the veteran filed a claim seeking service 
connection for residuals of a back injury.  In December 1979, 
the RO denied that claim on the grounds that he had failed to 
appear for an examination.  The RO informed the veteran of 
this action by a December 1979 letter; however, the RO did 
not notify the veteran of his right to appeal the decision.

The veteran's medical records from his Naval Reserve service 
have been obtained.  On periodic examination in August 1980 
and February 1983, the spine was found to be normal on 
clinical evaluation.  On the accompanying medical history 
reports, the veteran gave a history of recurrent back pain.

In February 1986, the veteran again filed a claim for service 
connection for residuals of a back injury.  In his 
application, he did not refer to any post-service treatment.  
The RO informed the veteran in February 1986 that he should 
submit additional evidence regarding his service connection 
claim.  The veteran did not reply to this letter.  

The veteran was seen in the emergency room at Abbott 
Northwestern Hospital in May 1988.  The treatment was for a 
cat bite on an ankle, but it was incidentally mentioned there 
was a past medical history of muscle spasms (area not 
specified) with intermittent treatment with medication.  

Records show the veteran was seen at Fairview Riverside 
Hospital in June 1988 for a complaint of low back pain, and 
he was then referred for rehabilitation.  Soon thereafter, in 
June 1988, he was sent a letter from Riverside Medical 
Center, telling him he was scheduled to participate in the 
Low Back Program Educational Component in mid-July 1988; the 
letter states his veteran's physician had ordered this 
treatment as part of his treatment plan; and the stated goal 
of the low back program was to teach him to take 
responsibility for the care of his own back through education 
and exercise.  Accompanying documents show that the veteran 
was informed of various exercises to perform.

Records show the veteran was seen at the Institute for 
Athletic Medicine in September 1988.  He gave a history of 
chronic low back pain since a lifting accident in 1975, and 
he said he had periodic flare-ups about once per year since 
then.  It was noted the veteran had completed a physical 
therapy program and was seeking advise on exercise he could 
perform at a health club.  The veteran said he currently had 
no back pain other than some stiffness in the morning.  He 
said he had no functional limitations.  Examination showed 
active trunk motion was within normal limits and pain-free.  
On spring testing, there was slight discomfort at L4.  There 
was no muscle spasm on palpation.  The proper exercises and 
health club equipment were discussed with the veteran.  The 
records list a diagnosis of chronic recurrent back strain.  

April 1990 records have been received from Health Partners 
Uptown Clinic, where Dr. Michael Schoenleber was the 
veteran's physician.  The veteran was seen for a complaint of 
back pain.  He reported having mid thoracic pain, primarily 
on the right, that had been bothering him off and on for a 
couple of weeks.  He reported having lost weight from dieting 
and was wondering whether the back pain was due to the weight 
loss.  Otherwise, he had had no significant change of 
activity.  On examination, there was tenderness in the 
thoracic paraspinal muscles, but range of motion of the back 
was full.  Heel-toe walking strength straight leg raising, 
and reflexes were normal.  The assessment was back strain.  
Dr. Schoenleber doubted that the back strain had anything to 
do with the diet.  

Records have also been received from October 1992 to March 
1993 from Dr. Richard N. Hadley of Orthopaedic Associates, 
Ltd.  In October 1992, the veteran was seen for complaints of 
intermittent pain in his left leg.  The veteran gave a long 
history of intermittent back pain, with radiation down the 
right leg.  It was felt, by both the physician and the 
veteran, that the nature of the leg pain was different from 
that of the back pain.  Lower extremity examination was 
normal.  On March 18, 1993, Dr. Hadley again recounted the 
veteran's history of having had intermittent low back pain 
since 1975.  He reportedly had lost about a week from two 
part-time jobs because of some exacerbation of his back pain.  
On examination, he had reasonably good mobility of the lumbar 
spine without tenderness.  He had no reflex abnormalities or 
motor weakness.  He had negative root tension signs.  He felt 
better than he had three or four days ago.  X-rays of the 
lumbar spine were unremarkable.  The only reported treatment 
in the previous five or seven years had been a short episode 
of physical therapy five years earlier.  Dr. Hadley opined 
that the veteran needed a good back rehabilitation program.  

Records from the Institute for Athletic Medicine show the 
veteran was seen on March 29, 1993.  It was noted he had a 
history of episodic low back pain, and a current episode of 
low back pain reportedly started three weeks ago after 
prolonged sitting.  The veteran reported the pain was present 
when getting up from a sitting position, and driving was very 
painful.  The pain began in the left lower back and spread 
into the thighs and buttocks.  He had difficulty at work when 
sitting and with washing clothes or climbing stairs.  He 
reported that prior to this onset, he had been symptom-free.  
He reported also that the pain had been increasing in 
frequency and severity and had been changing in character.  
Significant findings included poor sitting posture, decreased 
lumbar lordosis and a left lateral shift, moderate loss of 
lumbar flexion with a left deviation, and decreased symptoms 
with extension exercises.  

According to the records from the Institute for Athletic 
Medicine, there was significant improvement in low back 
symptoms in April 1993.

In August 1995, the veteran again filed a claim for service 
connection for a low back disorder. 

In a March 1996 letter, Dr. Schoenleber noted the veteran's 
history of low back problems since a service injury, and the 
doctor essentially opined that the current condition was 
related to service.

On VA examination in April 1997, the veteran indicated that 
the pain from his low back had never gone away since service.  
He referred to past treatment.  Current examination findings 
included limitation of motion with pain in the low back.  The 
diagnosis was degenerative arthritis of the lumbosacral 
spine.  In a June 1997 report, the doctor who performed this 
VA examination noted that records had been reviewed, and it 
was opined that the veteran's injury in service might or 
might not be responsible for his current low back problem.

The veteran underwent a VA spine examination in September 
1998.  A long history of recurrent low back pain was 
reported.  The veteran indicated that he had received 
treatment for recurrent low back problems since leaving 
active service and that he had been treated at a hospital 
emergency room in the early 1980s.  He also reported 
participating in the low back clinic at another hospital in 
the mid-1980s.  He said he was subsequently treated by a 
private physician at the Institute for Athletic Medicine in 
1988 and again in 1993.  Since then he had been having 
recurrent low back problems.  He reported current symptoms.  
Findings on the current examination included limitation of 
motion of the low back.  X-rays from April 1997 were within 
normal limits except for some degenerative disc disease at 
L5-S1.  The diagnosis was musculoligamentous strain of the 
lumbar spine, with degenerative disc disease at L5-S1.  The 
examiner essentially opined that, based on a review of the 
history and records, the veteran's recurrent low back pain 
was at least in part due to an injury suffered during active 
service, and it was unclear whether degenerative changes of 
L5-S1 were related to the service injury.

The file shows the RO made attempts to obtain other records 
of claimed post-service treatment for a low back disorder, 
and the veteran has been given an opportunity to submit the 
records.  It appears records of any additional treatment are 
no longer available.

In a January 2000 rating decision, the RO granted service 
connection for a low back disorder (low back strain with 
degenerative changes at L5-S1) effective from March 16, 1979, 
and rated the condition 0 percent from March 16, 1979 through 
March 28, 1993, and 20 percent beginning on March 29, 1993.  
The veteran appealed for a rating higher than 0 percent for 
the low back disorder for the period from March 16, 1979 
through March 28, 1993.  As noted in the introduction of the 
present Board decision, the veteran was released from active 
duty on March 16, 1979, and the correct date of service 
connection for a low back disability (based on a claim filed 
within the year after active service), is March 17, 1979, the 
day following release from active duty.  In the rating 
decision, the RO found that the evidence did not show a 
compensable low back disorder for the period of March [17], 
1979 through March 28, 1993, and that medical records on 
March 29, 1993 and later showed the low back condition was 20 
percent disabling under Diagnostic Code 5295 concerning 
lumbosacral strain.

In his April 2000 notice of disagreement and in his 
substantive appeal submitted in July 2000, the veteran 
indicated that he agreed with the RO's determination that his 
low back condition was now 20 percent disabling, but he felt 
that the condition was also 20 percent disabling for the 
period from March [17], 1979 through March 28, 1993.

The veteran testified before the Board at a hearing in June 
2001.  He recounted his service injury to the low back and 
described symptoms since then.  Essentially, he stated that 
his back was now the same as when he was released from active 
duty.  He described episodic pain and other symptoms over the 
years.  Arguing that the 20 percent rating now in effect 
should also be effective from the date of service connection, 
the veteran contended that his back condition did not get 
worse; rather, he maintained that the degree of severity of 
his low back pain was consistent over time.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has notified the 
veteran of the evidence needed to substantiate his claim.  
The RO has obtained or made reasonable efforts to obtain all 
relevant medical records.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (Veterans Claims Assistance 
Act of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 
Fed. Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

This appeal involves an RO decision which granted service 
connection for a low back disorder effective from March [17], 
1979, and rated the condition 0 percent from March [17], 1979 
through March 28, 1993, and 20 percent beginning on March 29, 
1993.  The veteran does not dispute the current 20 percent 
rating for his low back disability, but he claims that a 20 
percent rating for the condition should also apply to the 
period of March [17], 1979 through March 28, 1993.

This is an initial rating case, on the granting of service 
connection, and thus different percentage ratings for the 
disability may be assigned for different periods of time, 
since the effective date of service connection, based on the 
facts found (so-called "staged ratings").  Fenderson v. West, 
12 Vet.App. 119 (1999).  Here, the focus is on the level of 
the low back disability during the period from March 17, 1979 
(the effective date of service connection) through March 28, 
1993, during which time the RO assigned a 0 percent rating.

Disability evaluations are determined by the application of a 
schedule of disabilities that is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  

A 0 percent rating is assigned for lumbosacral strain with 
slight subjective symptoms only.  A 10 percent evaluation is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating for lumbosacral strain is 
assigned when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board has reviewed the veteran's service medical records 
as well as the post-service treatment records, focusing on 
the level of low back disability during the period from March 
17, 1979 through March 28, 1993.  At the veteran's 1979 
service separation examination, the spine was found to be 
clinically normal, although the veteran gave a history of 
recurrent back pain.  He claimed service connection for low 
back problems within the year after service.  Reserve 
examinations in 1980 and 1983 noted the spine to be normal, 
but again the veteran gave a history of recurrent low back 
pain.  In 1986 he again claimed service connection for low 
back problems.  Medical records from 1988 to early 1993 
document multiple episodes of low back pain which required 
treatment.  Throughout the period from March 17, 1979 through 
March 28, 1993, the veteran complained of episodic back pain, 
but he generally had full range of motion of the low back and 
objective abnormal findings were minimal.

Certainly there was some fluctuation in the level of severity 
of the veteran's low back condition during the period from 
March 17, 1979 through March 28, 1993, but with consideration 
of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), 
impairment from the low back condition throughout this time 
may be viewed as equivalent to that found in lumbosacral 
strain with characteristic pain on motion.  Such supports a 
10 percent rating under Code 5295 for this period of time.

Medical records pertinent to the level of low back disability 
during the period of March 17, 1979 through March 28, 1993 do 
not show the veteran regularly had muscle spasm on extreme 
forward pending or unilateral loss of lateral spine motion in 
the standing position; and there is no basis for a 20 percent 
rating under Code 5295 during this period.  Even when the 
effects of pain on motion are considered, at most slight 
limitation of motion of the lumbar spine (if any restriction 
at all) is shown during this period, and no more than a 10 
percent rating would be warranted under the code pertaining 
to limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Code 5292; DeLuca v. Brown, 8 Vet.App. 202 (1995).  During 
this time period the veteran did not have intervertebral disc 
syndrome, let alone to the degree required for more than a 10 
percent rating.  38 C.F.R. § 4.71a, Code 5293.  The veteran 
argues that his low back disability was as bad during this 
period as it is today, but a longitudinal review of the 
record shows such is not the case.  The low back condition 
has worsened in recent years and it is not factually 
ascertainable that it became 20 percent disabling prior to 
March 29, 1993.

In sum, the Board finds that the veteran's low back 
disability was 10 percent disabling, but no worse, during the 
period from March 17, 1979 through March 28, 1993.  To this 
extent, the benefit sought on appeal is granted.


ORDER

A higher rating of 10 percent for a low back disability, for 
the period from March 17, 1979 through March 28, 1993, is 
granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

